DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Using the language in claim 1 to illustrate, the limitations of “establishing a contract trading system . . . including a plurality of trading accounts having encrypted passwords, each trader being associated with at least one of the plurality of trading accounts;” “establishing ... at least two contracts for a future event designated contract “A” and contract “B”, where contract “A” pays off a fixed nonzero monetary sum if a state “s1” occurs on an expiration designated “T” and contract “B” pays off the fixed nonzero monetary sum if a state “s2” occurs on the expiration designated “T”, and where contract “A” pays off a zero sum if the state “s2” occurs on the expiration designated “T” and contract “B” pays off the zero sum if the state “s1” occurs on the expiration designated “T”, and where state “s1” and “s2” are each mutually exclusive of each other and together represent all possible outcomes at the expiration designated “T”, and where the fixed nonzero monetary sum is known when the at least two contracts bundle are established,”  “selling ... at least one of the contracts;”  “settling the at least one of the contracts against the trading account of the trader of the at least one of the contracts;”  “assessing a transaction fee for at least one of the steps of selling or settling of the at least one of the contracts;” “randomly prioritizing two or more orders received simultaneously and directing a prioritized order to a validator, the validator freezing an asset corresponding to the prioritized order and directing the prioritized order to a switch; and directing the prioritized order to an order matcher, the order matcher having an order matching subsystem processing the prioritized order according to a price-time priority algorithm;” the price-time priority algorithm comprising: if a price of prioritized order is not better than or equal to a best contra order listed in an order book, then the prioritized order will be added to the order book…”; “if the price of prioritized order is better than or equal to best contra order listed…then the prioritized order will be matched against that contra order at a price of contra order; if this does not fill the quantity…then subsystem will match a remainder of prioritized order…and any remaining quantity after all possible executions have been generated will be placed into the order book…” as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic principles or practice (including hedging and mitigating risk), but for the recitation of generic computer components.  Claim 10 has similar limitations.  
The claims as a whole recite a method of organizing human activity.  The claimed invention allows for trading and settlement of contracts, creating and managing markets for risk hedging contracts having de minimus transaction costs (e.g., see Spec. ¶[0024]) which is a fundamental economic practice (hedging). The mere nominal recitation of  a redundant and load sharing system comprising two separate systems at a single location operating on a same switched local area network comprising an intelligent probabilistic volatility server incorporating load balancing and machine dynamic learning utilizing a blockchain to record transactions including a blockchain database managed autonomously using a peer-to-peer network and a distributed timestamping server, each separate system comprising a means for establishing a contract trading system electronically accessible by traders, a trading system, a hardware based random number generator, and a switch (as in claim 1); and claim 10 reciting similar limitations as well as a memory for storing executable instructions, do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements— a redundant and load sharing system comprising two separate systems at a single location operating on a same switched local area network comprising an intelligent probabilistic volatility server incorporating load balancing and machine dynamic learning utilizing a blockchain to record transactions including a blockchain database managed autonomously using a peer-to-peer network and a distributed timestamping server, each separate system comprising a means for establishing a contract trading system electronically accessible by traders, a trading system, a hardware based random number generator, and a switch.  Claim 10 recites similar limitations and further recites a memory for storing executable instructions.  The additional elements are recited at a high-level or generality (i.e., as a generic system performing  generic and customary computer functions such that they amount to no more than generally linking the use of the judicial exception to a particular technological  environment or field of use (see MPEP 2106.05(h)). See, also Applicant’s Spec. ¶¶ [0032], [0039],[0237], (the acts of programming one or more computers or computer systems to perform these functions is considered to be within the ordinary skill in the art for computer programmers. Moreover, while the above description of an apparatus according to present invention illustrates and describes a computer-based system based on certain functional block diagrams and website page structures where specific functionality is partitioned in discrete portions, one of ordinary skill in the art will appreciate that the computer code may be partitioned and/or combined in different discrete portions without changing the overall functionality of the system or departing from the spirit of the invention)-¶[0269], and general description of blockchain technology in ¶[0350].  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than no more than generally linking the use of the judicial exception to a particular technological  environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological  environment or field of use using  generic computer components cannot provide an inventive concept. 
The Specification does not provide any indication that the claimed elements of a redundant and load sharing system comprising two separate systems in a single location operating on same switched network are anything other than generic computer components and the following citations to publications demonstrate the well understood, routine, and conventional nature of the additional elements:
US Patent 6,078,960 (Ballard et al.);
US Patent 6,128,279 (O’Neil et al.);
US Patent 6,185,601 (Wolff).
Accordingly, a conclusion that the redundant and load sharing system comprising two separate systems in a single location operating on same switched network limitations are well-understood, routine, and  conventional activities is supported under Berkheimer Option 3.  
The Specification does not provide any indication that the claimed element of a hardware based number generator is anything other than generic computer components and the following citations to publications demonstrate the well-understood, routine, and conventional nature of the additional elements:
Hoffman, Chris. “How Computers Generate Random Numbers.” <Howtogeek.com>. Nov 4, 2019.-cited for reference the well-understood, routine and conventional use of hardware random number generators such as Intel’s built-in hardware random number generator chip used  to generate a “true” random number, the computer generating a random number.
Taylor, Greg and George Cox. “Behind Intel’s New Random-Number Generator”; Aug 24, 2011-cited for random-number generator that uses only digital hardware. 
“Random Number Generators.” The University of Utah. <math.utah.edu/~alfeld/Random/Random.html> ; Aug 15, 2011. –cited for reference to computer generated “Random Numbers” used in many applications.
US 2019/0102993 (Washington et al.)-cited for random number generator (RNG engine), one or more different types of RNG engines may be utilized to generate random numbers, game event outcome(s), and/or wager event outcome(s).
Accordingly, a conclusion that the hardware based number generator limitation is well-understood, routine, and  conventional activities is supported under Berkheimer Option 3.
The Specification does not provide any indication that the claimed elements of a  utilizing a blockchain to record transactions including a blockchain database managed autonomously using a peer-to-peer network and a distributed timestamping server is anything other than generic computer components and the following citations to publications demonstrate the well-understood, routine, and conventional nature of the additional elements:
“Blockchain 101: What You Need to Know About Blockchain” DocuServe. 2018. –“As a result, blockchain technology allows data management in a decentralized and an autonomous way.  Therefore, blockchain is best suited for …record management activities like transaction processing…” and “Blockchain databases are autonomously managed for sharing information between two parties. Since it is a P2P network that has a shared or distributed timestamping server, there is no need for an administrator.” 
 “A Blockchain-based Decentralized Data Storage and Access Framework for PingER.”  2018 17th IEEE International Conference on Trust, Security and Privacy in Computing and Communications/12th IEEE International Conference on Big Data Science and Engineering. 
“Blockchain Explained.” Investopedia. Jun 25, 2019.

The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claims further define the abstract idea. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. 
Accordingly, claim(s) 1-20 is/are ineligible.

Response to Arguments
3.	In response to the amendment of claims 1 and 10, the Examiner withdraws the 35 U.S.C. § 112(a) rejection.
	Applicants argue that amended claim 1 and 10 recite a new element, "an intelligent probabilistic volatility server incorporating load balancing and machine dynamic learning," and that claims 1 and 10 now recite non-generic computer equipment and is integrated into a practical application overcoming the rejection under 35 U.S.C. § 101. The argument is not persuasive.
	Under the 2019 PEG, Step 2A, prong two, integration into a practical application requires an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are not indicative of integration into a practical application are those that generally link the judicial exception to a particular environment as they are here -see MPEP 2106.05(h).
Furthermore, in determining whether a claim integrates a judicial exception into a practical application, a determination is made of whether the claimed invention pertains to an improvement in the functioning of the computer itself or any other technology or technical field (i.e., a technological solution to a technological problem). 
 Here, the claims recite generic computer components, i.e., a redundant and load sharing system comprising two separate systems at a single location operating on a same switched local area network comprising an intelligent probabilistic volatility server incorporating load balancing and machine dynamic learning utilizing a blockchain to record transactions including a blockchain database managed autonomously using a peer-to-peer network and a distributed timestamping server, a trading system, a hardware based random number generator, a switch, a server and hardware processor and a memory for storing executable instructions performing a generic computer functions such that they amount to no more than generally linking the use of the judicial exception to a particular technological environment and are recited at a high level of generality as performing generic computer functions customarily used in computer applications. 
The additional elements are recited at a high-level or generality (i.e., as a generic system performing  generic and customary computer functions such that they amount to no more than generally linking the use of the judicial exception to a particular technological  environment or field of use (see MPEP 2106.05(h)). See, also Applicant’s Spec. ¶¶ [0032], [0039],[0237], ([[t]]he acts of programming one or more computers or computer systems to perform these functions is considered to be within the ordinary skill in the art for computer programmers. Moreover, while the above description of an apparatus according to present invention illustrates and describes a computer-based system based on certain functional block diagrams and website page structures where specific functionality is partitioned in discrete portions, one of ordinary skill in the art will appreciate that the computer code may be partitioned and/or combined in different discrete portions without changing the overall functionality of the system or departing from the spirit of the invention)-¶[0269], and a general description of blockchain technology in ¶[0350].  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
On pages 13-22 of the Remarks, Applicants argue that like Bascom, claim 1 is directed at the more specific problem of providing redundancy and load sharing for a system directed at providing settlement of contracts, creating and managing markets for risk hedging contracts.  The Examiner respectfully disagrees.  
In Bascom, the claims recited a hybrid Internet filtering system with a filter on a local computer and a filter on an Internet Service Provider server, which improved existing filtering technologies by adapting different users’ preferences while being installed remotely in a single location. Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350-51 (Fed. Cir. 2016) (finding an inventive concept in a filtering system that associates individual accounts with individual filtering schemes while locating the system on an ISP server). The decision emphasized that “[t]he claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components.” Id. at 1350 (“Such claims would not contain an inventive concept.”).
Here, we have no inventive filtering of a database or records therein. Any improvement is entirely within the realm of abstract ideas. Applicants have not shown that the claimed method improves computer hardware or software or database efficiency.  The claims in the instant application do not require an arguably inventive distribution of functionality within a network. 
The present case is different: the focus of the claims is not on such an improvement in computer as tools, but on certain independently abstract ideas that use computers as tools.  The additional elements generally link the use of the judicial exception to a particular technological environment and therefore cannot provide an inventive concept.
On pages 15-18, Applicants contend that as in BASCOM, the second step is a search for an “inventive concept that is more than the abstract idea and cannot be an instruction to implement or apply the abstract idea on a computer.” Applicants further contend that the limitation of “an intelligent probabilistic volatility server incorporating load balancing and machine learning utilizing a blockchain to record transactions including a blockchain database” amounts to significantly more than the judicial exception. The argument is not convincing. 
Claim 1, for example, simply recites the concept of  establishing a contract trading system accessible by traders which includes at least two contracts for a future event and describes a pay off when a specific outcome, i.e.,  “state” occurs.  Claim 1 further describes that the trading system includes a means for selling, settling of contracts, assessing a fee, randomly prioritizing orders, and matching orders. Claim 1 does not, for example, purport to improve the functioning of the computer itself.  Nor does it effect an improvement in any other technology or technical filed.   
Claim 1 is directed to achieving the result of providing a contract trading system allowing for trading and settlement of contracts, creating and managing markets for risk hedging contracts having de minimus transaction costs, e.g., see Spec. ¶[0024], using generic computer components and additional elements which are well understood, routine, and conventional in nature as discussed in the 35 USC 101 rejection above.
Although  machine dynamic learning is incorporated in an intelligent probabilistic server, such recitation is both generic and conventional.  The object of the claims is to provide a contract trading system which provides a contract trading system allowing for trading and settlement of contracts, creating and managing markets for risk hedging contracts having de minimus transaction costs, not to produce technology enabling a machine learning model to operate.  The claims call for generic use of machine learning and blockchain in the manner such elements conventionally operate.  Simply reciting a particular technological module or piece of equipment in a claims does not confer eligibility. 
It is further noted, that the claims recite utilizing a blockchain to record transactions including a blockchain database at a high level of generality and  fail to claim how the steps of the claims specifically use the blockchain in a way that improves the functioning of the computer or improves another technology or technical field.  The Specification generally refers to the blockchain technology in ¶[0350] but fails to describe how the blockchain is specifically implemented to improve the functioning of the computer and what technological problem is being solved by using the blockchain technology.  
On page 19 of the Remarks, Applicants argue that the Examiner’s analysis looks similar to an obviousness analysis under 35 USC 103 but lacks an explanation of reasons that the combined elements are obvious or why the ordered combination routine.  The applicants are confusing a rejection under 35 USC 103 with that of a 35 USC 101 rejection.  As indicated in the 35 USC 101 rejection, the Berkheimer Memorandum provides that “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.	A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.  A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo, see Federal Register Notice Vol. 83, No. 77 / Friday, April 20, 2018 p. 17536; and MPEP 2106.07(a)-(b). 
The rejection above provides citations to publications under option 3 above in support of the well-understood, routine and conventional nature of the additional element(s).
On page 20 of the Remarks, Applicants assert that the ordered combination of elements is more than a "general linking" of the abstract idea to technological environment and  that the arrangement of non-generic elements, the non-conventional and non-generic arrangement of known pieces provide the inventive concept. Applicants further contend that the specific technical improvement is to a reliable, redundant reliable [sic] secure transactions using an intelligent probabilistic volatility server incorporating load balancing and machine dynamic learning in a computing environment using generic computer equipment.  
The focus of the claims here is not on an improvement to the identified additional elements as tools, but on the abstract ideas that use the additional elements as tools.   The use of generic computer components to carry out the abstract idea does not impose any meaningful limit on the computer implementation of the abstract idea.  Thus the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  
The argument concerning the technical improvement amounts to a redundant, reliable and secure transaction using an intelligent probabilistic volatility server is not persuasive because the argued increase in efficiencies comes from a general-purpose computer, i.e., a server.  See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1276 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”). See also, Spec. ¶¶ [0032], [0039], [0237], [0269], and the general description of blockchain technology in ¶[0350].
On pages 21-23 of the Remarks, Applicants argue that the claims are patent-eligible because they purportedly are more than a drafting effort designed to monopolize the judicial exception. This argument is insufficient, because, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.”  Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).

	Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694